                                                                          Richard W. Epstein, Esq. (admitted Pro Hac Vice)
                                                                      1   Jeffrey Backman, Esq. (admitted Pro Hac Vice)
                                                                          Michelle Durieux, Esq. (admitted Pro Hac Vice)
                                                                      2   GREENSPOON MARDER LLP
                                                                          200 East Broward Blvd., Ste. 1800
                                                                      3
                                                                          Fort Lauderdale, FL 33301
                                                                      4   Tel: 954 491-1120
                                                                          Facsimile: 954-343-5624
                                                                      5   Richard.Epstein@gmlaw.com
                                                                          Jeffrey.Backman@gmlaw.com
                                                                      6   Michelle.Durieux@gmlaw.com

                                                                      7   Phillip A. Silvestri, Esq.
                                                                          Nevada Bar No. 11276
                                                                      8   GREENSPOON MARDER LLP
                                                                          3993 Howard Hughes Parkway, Ste. 400
                                                                      9   Las Vegas, NV 89169
                                                                     10   Tel: 702-978-4249
                                                                          Fax: 954-333-4256
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11   Phillip.Silvestri@gmlaw.com
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12   Kimberly Maxson-Rushton
                                 Las Vegas, Nevada 89169




                                                                          Nevada Bar No. 5065
                                                                     13
                                                                          Gregory Kraemer
                                                                     14   COOPER LEVENSON, P.A.
                                                                          1835 Village Center Circle
                                                                     15   Las Vegas, NV 89134
                                                                          T:     (702) 366-1125
                                                                     16   F:     (702) 366-1857
                                                                          krushton@cooperlevenson.com
                                                                     17
                                                                          gkraemer@cooperlevenson.com
                                                                     18
                                                                          Attorneys for Plaintiff
                                                                     19
                                                                                                           UNITED STATES DISTRICT COURT
                                                                     20                                         DISTRICT OF NEVADA
                                                                     21
                                                                          DIAMOND RESORTS U.S. COLLECTION                       Case No.: 2:17-cv-03007-APG-VCF
                                                                     22   DEVELOPMENT, LLC, a Delaware Limited
                                                                          Liability Company,
                                                                     23
                                                                                                    Plaintiff,                    STIPULATION AND ORDER TO
                                                                     24                                                            EXTEND DEADLINE TO FILE
                                                                                  v.
                                                                     25                                                          MOTIONS PURSUANT TO FRCP 12(f)
                                                                          REED HEIN & ASSOCIATES, LLC d/b/a
                                                                     26   TIMESHARE EXIT TEAM, a Washington
                                                                          Limited Liability Company; BRANDON
                                                                     27   REED, an individual and citizen of the State of                   [Fifth Request]

                                                                     28   Washington; TREVOR HEIN, an individual
                                                                          and citizen of Canada; THOMAS

                                                                                                                            1
                                                                          39681.0134
                                                                          43800540.1
                                                                          PARENTEAU, an individual and citizen of the
                                                                      1   State of Washington; HAPPY HOUR MEDIA
                                                                      2   GROUP, LLC, a Washington Limited
                                                                          Liability Company; MITCHELL R.
                                                                      3   SUSSMAN, ESQ. d/b/a THE LAW OFFICES
                                                                          OF MITCHELL REED SUSSMAN &
                                                                      4   ASSOCIATES, an individual and citizen of
                                                                          the State of California; SCHROETER,
                                                                      5
                                                                          GOLDMARK & BENDER, P.S., a
                                                                      6   Washington Professional Services
                                                                          Corporation; and KEN B. PRIVETT, ESQ., a
                                                                      7   citizen of the State of Oklahoma,
                                                                      8                         Defendants.
                                                                      9           Pursuant to LR IA 6-1 and Fed. R. Civ. P. 6(b)(1)(A) (“FRCP”), Plaintiff Diamond
                                                                     10   Resorts U.S. Collection Development, LLC (“Plaintiff”), and Defendants Mitchell R. Sussman,
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                          Esq. (“Sussman”), and Ken Privett, Esq. (“Privett” and with Sussman, “Defendants”) hereby
                                                                     12   stipulate to extend Plaintiff’s deadline to file motions pursuant to FRCP 12(f) in response to
                                 Las Vegas, Nevada 89169




                                                                     13   Defendants’ Answers [ECF #163, #162, respectively], , and as grounds state as follows:
                                                                     14           1.     On March 11, 2020, Defendants filed their Answers to Plaintiff’s Second
                                                                     15   Amended Complaint.
                                                                     16           2.     On March 12, 2020, the Governor of Nevada declared a state of emergency due to
                                                                     17   the coronavirus pandemic.
                                                                     18           3.     During the ensuing weeks, the parties and their respective counsel (along with the
                                                                     19   rest of the country) have found themselves in a unprecedented situation, requiring substantial
                                                                     20   attention to matters outside the pleadings in this case, including attending to clients and matters
                                                                     21   that were directly affected by the emergency declaration, as well as other states’ respective
                                                                     22   emergency declarations throughout the country.
                                                                     23           4.     As a result, Plaintiff, by and through counsel, has been unable to complete its
                                                                     24   analysis of whether a Rule 12(f) motion is justified with regard to the affirmative defenses raised
                                                                     25   by Sussman.
                                                                     26           5.     Based thereon, Plaintiff requested a fourteen (14) day extension in which to
                                                                     27   complete its evaluation of Defendants’ Answers and file a Rule 12(f) motion, if counsel deems
                                                                     28   such a motion to be appropriate. Sussman and Privett agreed.

                                                                                                                           2
                                                                          39681.0134
                                                                          43800540.1
                                                                      1           6.     Based thereon, the parties have agreed to extend Plaintiff’s deadline to file a
                                                                      2   motion pursuant to FRCP 12(f) until April 15, 2020.
                                                                      3           7.     This stipulation is not made for purposes of delay, but rather to evaluate the
                                                                      4   possibility of a Rule 12(f) motion in light of the current environment.
                                                                      5           Dated this 2nd day of April, 2020
                                                                      6   GREENSPOON MARDER, LLP                               THE LAW OFFICES OF MITCHELL
                                                                      7                                                        REED SUSSMAN & ASSOCIATES

                                                                      8
                                                                          /s/ Phillip A. Silvestri, Esq.                       /s/ Mitchell Reed Sussman, Esq.
                                                                      9   PHILLIP A. SILVESTRI, ESQ.                           MITCHELL REED SUSSMAN, ESQ. (Pro
                                                                          Nevada Bar No. 11276                                 Hac Vice)
                                                                     10
                                                                          3993 Howard Hughes Parkway, Suite 400                California Bar No. 75107
GREENSPOON MARDER LLP




                                                                          Las Vegas, NV 89169                                  1053 S. Palm Canyon Drive
                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                          Attorneys for Plaintiff                              Palm Springs, California 92264
                                                                     12   Diamond Resorts Corporation
                                 Las Vegas, Nevada 89169




                                                                                                                               and
                                                                     13
                                                                          ALVERSON TAYLOR & SANDERS                            BAILEY KENNEDY, LLP
                                                                     14
                                                                                                                               JOSEPH A. LIEBMAN, ESQ.
                                                                     15                                                        Nevada Bar No. 10125
                                                                          /s/ Leann Sanders, Esq.                              8984 Spanish River Avenue
                                                                     16   LEANN SANDERS, ESQ.                                  Las Vegas, Nevada 89148
                                                                          Nevada Bar No. 000390
                                                                     17                                                        Attorneys for Defendant
                                                                          COURTNEY CHRISTOPHER, ESQ.
                                                                     18   Nevada Bar No. 012717                                Mitchell Reed Sussman Esq. dba
                                                                          6605 Grand Montecito Parkway, Suite 200              The Law Offices of Mitchell
                                                                     19   Las Vegas, Nevada 89149                              Reed Sussman & Associates

                                                                     20   Attorney for Defendant
                                                                          Ken B. Privett, Esq.
                                                                     21
                                                                     22
                                                                     23
                                                                                                                               IT IS SO ORDERED
                                                                     24
                                                                                                                               _________________________________
                                                                     25                                                        UNITED STATES MAGISTRATE JUDGE
                                                                     26                                                               4-2-2020
                                                                     27                                                        DATED: ______________

                                                                     28


                                                                                                                           3
                                                                          39681.0134
                                                                          43800540.1
                                                                      1                                    CERTIFICATE OF SERVICE
                                                                      2                I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the
                                                                      3   Court by using the CM/ECF system on this 2nd day of April 2020. I also certify that the
                                                                      4   foregoing document is being served this day on all counsel of record or pro se parties identified
                                                                      5   on the Court’s Service List via transmission of Notices of Electronic Filing generated by
                                                                      6   CM/ECF. For any counsel or parties who are not are not authorized to receive Notices of
                                                                      7   Electronic Filing electronically, I certify that I served those parties via First Class U.S. Mail.
                                                                      8
                                                                      9
                                                                                                                         /s/ Tracee Loveland
                                                                     10                                                  An employee of Greenspoon Marder LLP
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12
                                 Las Vegas, Nevada 89169




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                             4
                                                                          39681.0134
                                                                          43800540.1
